                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


MATTHEW RICHCREEK #633325                CASE NO. 6:18-CV-01483 SEC P

VERSUS                                   JUDGE JUNEAU

UNNAMED DEFENDANT                        MAGISTRATE JUDGE WHITEHURST


                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, noting the absence of objections thereto, concurring

with the Magistrate Judge’s findings under the applicable law; and after an

independent review of the record;

      IT IS ORDERED, ADJUDGED AND DECREED that the petition for

habeas corpus be DISMISSED WITH PREJUDICE as time-barred by the

provisions of 28 U.S.C. §2244(d).

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 24th day of

April, 2019.



                                          ______________________________
                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
